Exhibit 10.17

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is to be effective as of the Effective Date (as defined below),
by and between Assured Guaranty U.S. Holdings, Inc., a Delaware corporation (the
“Company”) and Sean W. McCarthy (the “Executive”);

 

WHEREAS, Assured Guaranty Ltd., a Bermuda company (“AGL”), the parent of the
Company, has entered into a stock purchase agreement (the “Stock Purchase
Agreement”) with Dexia Holdings, Inc. and Dexia Credit Local S.A. to purchase
Financial Security Assurance Holdings Ltd. (“FSA”) and all of its subsidiaries
(the “Acquisition”), and prior to the Acquisition, the Executive has been
employed by FSA; and

 

WHEREAS, upon the consummation of the Acquisition (the “Closing”), and
contingent upon the occurrence of the Closing, the Company wishes to employ the
Executive, and the Executive wishes to be employed by the Company under the
terms and conditions set forth below, effective as of the date of such Closing
(the “Effective Date”);

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Executive (the “Parties”) hereby agree as follows:

 

1.          Employment

 

The Company hereby employs the Executive, and the Executive hereby accepts
employment with the Company, for the term of this Agreement as set forth in
Section 2 below, in the position and with the duties and responsibilities set
forth in Section 3 below, and upon such other terms and conditions as are
hereinafter stated.  However, the

 

--------------------------------------------------------------------------------


 

effectiveness of this Agreement is contingent on the occurrence of the Closing,
and neither party shall have any rights or obligation under this Agreement
unless such Closing occurs.

 

2. Term and Place of Performance

 

The term of the Agreement shall commence as of the Effective Date and shall
continue through the close of business on third anniversary of the Effective
Date, subject to the terms and conditions of this Agreement (“Initial Term”). 
This Agreement shall automatically renew for a one-year term after the Initial
Term, and each succeeding twelve months thereafter, unless either party gives
notice in writing at least 30 days prior to the expiration of the Initial Term
or succeeding one year term of its intention not to renew the Agreement.  If
non-renewal is at the option of Executive, it shall be treated as a Voluntary
Termination.  If non-renewal is at the option of Company, it shall be treated as
a Termination Without Cause as that term is defined in Section 9(d) herein.

 

3. Positions, Duties, and Time Devoted to the Company & the Affiliates.  Other
Obligations.

 

(a) During the term of the Agreement, the Executive shall be employed as the
President and Chief Operating Officer of the Company, with such powers and
duties normally attendant to such offices and such other duties as may be
assigned to the Executive by the Chief Executive Officer of the Company.  The
Executive will be identified as an executive officer in the AGL annual report on
Form 10-K.  The following business segments of the Company will report directly
to the Executive: direct fixed income investor relations and communications,
direct segment public finance, structured finance and surveillance.  Direct
segment communications functions will also report to the Executive, although the
primary

 

2

--------------------------------------------------------------------------------


 

reporting relationship for these functions will be with a person other than the
Executive.  The Executive will be a member of the direct credit committee(s). 
Executive shall report to the Chief Executive Officer of the Company.

 

(b) The Executive agrees to remain in the employ of the Company during the term
of this Agreement, to devote his full business time exclusively to the business
affairs of the Company, and to perform his duties faithfully.  Subject to the
demands of his position with the Company, the Executive shall be permitted to:

 

(i) deliver lectures and fulfill speaking engagements; and

 

(ii) engage in industry, charitable and community activities; provided, however,
that any expenses, such as for travel, incurred by the Executive in connection
with such activities shall be for the personal account of the Executive and
shall not be reimbursed by the Company, unless based on managements’ view it is
done for the overall benefit of the Company in forwarding its image, business
abilities or quality of staff.

 

(c) The Parties expect that the Executive’s duties will include providing
services for both the Company and certain of the Affiliates, as determined by
the Board of Directors of AGL (the “Board”).

 

4. Salary

 

For services rendered by the Executive to the Company during the term of this
Agreement while he is employed by the Company, the Executive shall be paid a
minimum annual base salary at a rate of $500,000.  The annual base salary shall
be paid on a semi-monthly basis by the Company.  The Company and the Affiliates
will fund the salary

 

3

--------------------------------------------------------------------------------


 

specified above in proportion to the percentage of time Executive performs work
for each company.

 

5. Annual Performance Incentive Plan

 

Subject to the terms and conditions of this Agreement, once a year during the
Initial Term, with respect to years ending before the end of the Initial Term,
the Compensation Committee of the Board (the “Compensation Committee”) will
annually consider awarding a cash bonus to the Executive within the range of
300% of his annual salary (a “Target Bonus”).  The Compensation Committee will
annually take into account any factors it deems relevant, including, without
limitation, the Company’s and the Executive’s performance, and grant the
Executive a cash bonus above or below the Target Bonus.  The Executive’s annual
bonus opportunities will, subject to the evaluation of individual performance,
be consistent with other executive officers of the Company.

 

6. Long-Term Incentive Awards and FSA Equity

 

(a) Sign On Award- The Executive will be granted an option to purchase 100,000
ordinary shares of AGL stock on the Effective Date, with a per-share exercise
price equal to the per-share closing price of a AGL ordinary share on the New
York Stock Exchange on the Effective Date (or, if the shares are not traded on
that date, the next preceding date on which the shares are traded); provided
that option grants will be subject to availability of ordinary shares under the
AGL 2004 Long-Term Incentive Plan, as amended or its successor (the “LTIP”).

 

(b) Annual Long-Term Incentive Awards—The Executive will participate in the LTIP
and the Performance Retention Plan, consistent with the awards granted to other
executive

 

4

--------------------------------------------------------------------------------


 

officers of the Company, and subject to the evaluation of the Executive’s
individual performance by the Compensation Committee.  All Long-Term Incentive
awards will be subject to the terms and conditions of the LTIP, and all
Performance Retention awards will be subject to the Performance Retention Plan. 
Equity awards granted to Executive under the LTIP shall not be inconsistent with
the terms of this Agreement and to the extent that such awards include terms
that are not addressed in this Agreement the terms of said awards shall apply in
full force and effect.

 

(c) Retirement—If Executive retires at age 55 or older from the Company and has
at least five years of service with the Company, any restricted ordinary shares
of AGL stock and options to purchase ordinary shares of AGL stock held by
Executive upon retirement will continue to vest in accordance with the schedules
set forth in the award grants, will be exercisable until the expiration of their
original term, and will otherwise be subject to the provisions of the applicable
LTIP.

 

(d) FSA Shares - At the time of Closing, and in accordance with the terms of the
Settlement Agreement, the FSA share units credited to the Executive’s account
under the Financial Security Assurance Holdings Ltd. 1989 Supplemental Executive
Retirement Plan (the “SERP”) will be canceled and the Executive’s account under
the SERP will be credited with AGL share units.  Thereafter, the Executive’s
rights with respect to his SERP account (including, without limitation, rights
to vesting and distribution) will continue to be determined in accordance with
the terms of the SERP.

 

5

--------------------------------------------------------------------------------


 

(e) Other-  Nothing in this Agreement shall be construed to require the Company
or any other person to take steps or not take steps (including, without
limitation, the giving or withholding of consents) that would result in a Change
in Control (as defined below).

 

7.  Employee Benefits

 

(a) During the term of his employment, the Executive shall be entitled to
participate in the Company’s retirement plan, supplemental retirement plan,
hospitalization plan, major medical plan, dental plan, group-term life insurance
plan, accidental death and dismemberment plan, and such other employee benefits
programs consistent with such benefits offered currently to other senior
executives of the Company, subject to satisfaction of all eligibility
requirements of general applicability and all other terms and conditions of the
plans; except that during a transition period determined by the Company (but not
longer than one year after the Closing), in the discretion of the Company, the
Executive will continue to be covered by one or more FSA benefit plans in lieu
of being covered by the corresponding plan or plans of the Company.

 

(b) The Executive shall be entitled to five weeks of vacation in a full calendar
year.  Unused vacation days shall expire as of the last day of each one year
period and may not be accumulated, carried forward or redeemed for other
compensation.

 

(c)  The Company and/or the Affiliates will fund the benefits specified above in
proportion to the percentage of time Executive performs work for each company.

 

8. Business Expense Reimbursement. Accommodation. Other Perquisites

 

(a) During the term of his employment, the Executive shall be entitled to be
reimbursed by Company for all reasonable out-of-pocket travel and entertainment
expenses incurred by

 

6

--------------------------------------------------------------------------------


 

him in performing services under this Agreement, provided that the Executive
submits reasonable documentation with respect to such expenses.

 

(b) During the term of his employment, Executive shall be entitled to
reimbursement for the reasonable cost of any tax preparation service and
financial planning.

 

(c) The Executive shall be indemnified by the Company and AGL in accordance with
their respective Articles of Incorporation.

 

(d) This Agreement includes the Gross—Up provisions set forth in Exhibit B
hereto which are incorporated herein by reference.

 

(e)  Payment of reimbursement amounts (including, without limitation, payments
under paragraph (c) above (relating to indemnification)) and the provision of
in-kind benefits by the Company under this Agreement that constitute Deferred
Compensation shall be subject to the following:

 

(i)  Such reimbursements shall be made promptly after the Executive submits
reasonable evidence of having incurred the amounts subject to reimbursement,
provided that the Executive is required to provide such evidence no later than
October 31 of the calendar year following the year in which such expenses are
incurred (or such earlier date that is generally applicable, or such later date,
established by the Company that is not later than the end of the calendar year
following the year in which such expenses are incurred), and shall be paid by
the Company not later than the last day of the calendar year following the year
in which such expenses are incurred.

 

(ii)  To the extent required to avoid accelerated recognition of taxable income
or imposition of additional tax under Code section 409A, the amount of expenses
eligible for

 

7

--------------------------------------------------------------------------------


 

reimbursement, or in-kind benefits provided, during the Executive’s taxable year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year.

 

(iii)  To the extent that the Executive is eligible for reimbursement of tax
liability with respect to taxes paid by the Executive, such reimbursement shall
be made no later than the end of the calendar year following the calendar year
in which the taxes are remitted to the taxing authority.

 

(iv)  The Executive’s right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

 

9. Termination of Employment

 

(a) Termination Due to Death.

 

In the event of the Executive’s death during the term of his employment
hereunder, the estate or other legal representative of the Executive shall be
entitled to:

 

(i) continuation of the Executive’s annual base salary provided in Section 4
above through the last day of the month in which the Executive dies;

 

(ii) any rights and benefits available under any employee benefits plans,
policies, and practices of the Company, determined in accordance with the
applicable terms and provisions of such plans, policies, and practices as in
effect on the date of the Executive’s death.

 

8

--------------------------------------------------------------------------------


 

(b) Termination Due to Disability.

 

In the event the Executive’s employment by the Company is terminated because he
is adjudged by the Compensation Committee to be disabled within the meaning of
the Company’s long-term disability plan, the Executive shall be entitled to:

 

(i) continuation of the annual base salary provided in Section 4 above through
the last day of the month in which the Executive’s employment with the Company
terminates due to disability;

 

(ii) any rights and benefits available under any employee benefits plans,
policies, and practices of the Company, determined in accordance with the
applicable terms and provisions of such plans, policies, and practices as in
effect on the date of the Executive’s termination of employment.

 

(c) Termination by the Company for Cause.

 

(i) The employment of the Executive under this Agreement may be terminated by
the Company for Cause.  For purposes of this Agreement, “Cause” shall mean;

 

(A) conviction or admission of guilt by the Executive of a felony involving
moral turpitude;

 

(B) violations of Section 10 or 11 of this Agreement; or

 

(C) the Executive, in carrying out his duties, has been guilty of (1) a willful,
serious, and continued failure to perform his duties, (2) willful and serious
misconduct or (3) a willful and material breach of the Company Code of Conduct;
provided, however, that any act, or failure to act, by the Executive shall not
constitute Cause for purposes of this Section 9(c)(i)(C) if

 

9

--------------------------------------------------------------------------------


 

such act or failure to act, was committed, or omitted, by the Executive in good
faith and in a manner he reasonably believed to be in the best interests of the
Company.

 

(ii) In the event of a termination of the Executive’s employment for Cause under
Section 9(c)(i) above, the Executive shall be entitled only to:

 

(a) continuation of the annual base salary provided in Section 4 above through
the date on which termination for Cause occurs; and

 

(b) any other rights and benefits, if any, available under employee benefit
plans, policies, and practices of the Company, determined in accordance with the
applicable terms and provisions of such plans, policies, and practices, as in
effect on the date of his termination of employment.

 

(d) Termination Without Cause

 

(i) Anything in this Agreement to the contrary notwithstanding, the Executive’s
employment may be Terminated Without Cause as provided in this Section 9(d). 
Termination Without Cause shall mean either (1) a termination of the Executive’s
employment by the Company (other than a termination due to death as described in
Section 9(a) above, disability as described in Section 9(b) above, or a
Termination For Cause as described in Section 9(c) above); or (2) a termination
due to Good Reason Resignation as defined as follows: Good Reason Resignation
shall mean termination of employment that is voluntary on the part of the
Executive but is due to:  (i) a significant reduction of the Executive’s
responsibilities, title or status resulting from a  change in such title or
status, or from the assignment to the Executive of any duties inconsistent with
his title, duties, or responsibilities; (ii) a reduction in the Executive’s
salary, bonus potential, or a material

 

10

--------------------------------------------------------------------------------


 

reduction of benefits, or (iii) relocation of the Executive’s base of operations
from the New York City metropolitan area (provided that this clause (iii) shall
not preclude the Executive from being required to travel on behalf of the
Company or its Affiliates); but only if the conditions described in clause (i),
(ii) or (iii) constitute a material negative change to the Executive in the
service relationship, as that phrase is used in Treas. Reg. §1.409A-1(n)(2)(i).

 

(ii) In the event there is a Termination Without Cause of the Executive’s
employment, the Executive shall be entitled to:

 

(A) continuation of the annual base salary provided in Section 4 above until the
date which is twenty-four months after the last day of the month in which such
termination occurs (“Payment Period”); provided, however, that payments pursuant
to this Section 9(d)(ii)(A) are subject to the provisions of Section 12 and
provided, however, that any payments made with respect to any month by the
Company under paragraphs 4, 5, 6, and 7(b) herein after Executive’s termination
of employment will reduce by an equal amount any payments to be made hereunder
as salary continuation for that month;

 

(B) continuation of coverage under the employee benefit plans of the Company in
which the Executive was participating at the time of his termination of
employment for the period of salary continuation under
Section 9(d)(ii)(A) above; provided, however, that (1) except as required by
applicable law, any such continued coverage shall terminate upon the subsequent
full-time employment of the Executive, and (2) if the Company is unable to
continue such coverage, then it shall provide the Executive with economically
equivalent employee benefits to the extent such benefits are reasonably
available.

 

11

--------------------------------------------------------------------------------


 

(iii) At the discretion of the Compensation Committee, to the extent that
amounts payable under Section 9(d)(ii)(A) are not Deferred Compensation, the
present value of any amounts payable under Section 9(d)(ii)(A) to the Executive
above may be paid to the Executive in a lump sum.  The interest rate used in
determining the present value shall be the interest rate on one-year United
States Treasury Bills at the auction of such instruments nearest in time to the
date of the Executive’s termination of employment under this Section 9(d).  Any
such lump sum payment by the Company to the Executive shall not affect the
obligation of the Company as otherwise provided in Section 9(d)(ii)(B) above to
provide continuation coverage under the employee benefit plans.

 

(iv) During the Payment Period, Executive shall make a good faith effort to seek
other employment.  If Executive attains other employment during the Payment
Period, he shall so notify Company and any compensation paid to Executive by his
new employer shall reduce, by an equivalent amount, the payments required to be
made under Section 9(d)(ii)(A).

 

(v) The obligation of the Company to make or provide the payments and benefits
set forth in this Section 9(d) shall be strictly conditioned on the Executive
executing and returning to the Company a general release and waiver of all
claims against the Company in the form as submitted by the Company in
substantially the form set forth as Exhibit C, and on such release being
returned and becoming irrevocable not later than the 15th day of the third
calendar month following the Executive’s termination of employment (or such
later time as may be permitted by the Company); provided that to the extent
benefits provided pursuant to this Section 9(d) would constitute Deferred
Compensation, such benefits shall be paid to the Executive only if the release
is returned within 60 days after the Executive’s

 

12

--------------------------------------------------------------------------------


 

termination of employment; and further provided that with respect to amounts
payable under Section 9(d)(ii)(A) that are Deferred Compensation, any such
payment shall be made on the later of (I) the 15th day of the third calendar
month following the Executive’s termination of employment, and (II) the date
payment of such amounts that would otherwise have been due absent the provisions
of clause (I) above; and further provided that amounts delayed pursuant to
clause (I) shall be accumulated without interest paid on the date determined in
accordance with such clause (I).

 

(vi) If there is a Termination Without Cause during the first year of the
Initial Term, then subject to the provisions of this Agreement, Executive will
receive the amounts payable under Section 9(d)(ii)(A) and (B) plus any remaining
but unpaid salary or contract benefits due him for the first year of the Initial
Term.

 

(vii)  Any ordinary shares of restricted AGL stock and options to purchase
ordinary shares of AGL stock held by Executive will continue to vest in
accordance with the terms of the awards for the period of time which includes
the completion of this Contract and any subsequent Payment Period as set forth
in Section 9(d)(ii)(A).

 

(e) Voluntary Termination by the Executive

 

The Executive may voluntarily terminate his employment with the Company at any
time prior to the expiration of the term of this Agreement. Such termination
shall constitute a voluntary termination and, in such event, the Executive shall
be limited to the same rights and benefits as applicable to the termination for
Cause, as described in Section 9(c) above.

 

13

--------------------------------------------------------------------------------


 

(f) Change in Control

 

In the event of a Change in Control (as defined below) all stock based awards in
which the Executive is not yet vested shall become fully vested and stock
options shall be exercisable for their term.  In addition, the Executive may
resign for any reason at any time during the twelve month period following a
Change in Control (as defined below) and receive the same salary continuation,
bonus eligibility and benefits as if the Executive were Terminated Without Cause
pursuant to Section 9(d) of this Agreement.  The term Change in Control shall be
as defined in the LTIP as of the date hereof, a copy of which is attached hereto
as Exhibit A.

 

(g) Resignation Upon Termination

 

At the time of termination of employment for any reason, the Executive agrees at
the request of the Company to resign from any position he holds as a Director
(or other similar position) of the Company and any Affiliates, unless other
explicit arrangements are agreed upon between the Executive and the Company.

 

(h) Termination of Employment

 

References in this Agreement to the Executive’s termination of employment
(including references to the Executive’s employment termination, and to the
Executive terminating employment) shall mean the Executive ceasing to be
employed by the Company and the Affiliates, subject to the following:

 

(i)  The employment relationship will be deemed to have ended at the time the
Executive and his or her employer reasonably anticipate that a level of bona
fide services the Executive would perform for the Company and the Affiliates
after such date (whether as an employee

 

14

--------------------------------------------------------------------------------


 

or independent contractor, but not as a director) would permanently decrease to
no more than 20% of the average level of bona fide services performed over the
immediately preceding 36 month period (or the full period of service to the
Company and the Affiliates if the Executive has performed services for the
Company and the Affiliates for less than 36 months).  In the absence of an
expectation that the Executive will perform at the above-described level, the
date of termination of employment will not be delayed solely by reason of the
Executive continuing to be on the Company’s and the Affiliates’ payroll after
such date.

 

(ii)  The employment relationship will be treated as continuing intact while the
Executive is on a bona fide leave of absence (determined in accordance with
Treas. Reg. §1.409A-1(h)).

 

(iii)  The determination of the Executive’s termination of employment by reason
of a sale of assets, sale of stock, spin-off, or other similar transaction of
the Company or an Affiliate will be made in accordance with Treas. Reg.
§1.409A-1(h).

 

(iv)  For purposes of this Agreement, the term “Affiliates” means all persons
with whom the Company is considered to be a single employer under section
414(b) of the Code and all persons with whom the Company would be considered a
single employer under section 414(c) of the Code.

 

(i) Deferred Compensation Restrictions

 

If the Executive is a Specified Employee at the time of termination of
employment, payments of benefits under this Agreement that constitute Deferred
Compensation may not be paid before the date that is six months after the date
of termination of employment or, if earlier, the date of death of the
Executive.  At the end of the six-month period described in

 

15

--------------------------------------------------------------------------------


 

the preceding sentence, amounts that could not be paid by reason of the
limitation in this paragraph (i) shall be paid on the first day of the seventh
month following the date of termination of employment.  For purposes of this
Agreement, the term “Specified Employee” shall be defined in accordance with
Treas. Reg. §1.409A-1(i) and such rules as may be established by the Chief
Executive Officer of the Company or his or her delegate from time to time.  For
purposes of this Agreement, the term “Deferred Compensation” means payments or
benefits that would be considered to be provided under a nonqualified deferred
compensation plan as that term is defined in Treas. Reg. §1.409A-1 (and
excludes, among other things, certain amounts not treated as providing for the
deferral of compensation pursuant to Treas. Reg. §1.409A-1(b)(9)(iii), which
provides for the exclusion of certain separation payments which are less than
$490,000, subject to certain other provisions and restrictions).

 

10. Noncompetition

 

During the term of the Executive’s employment and for a period of 12 months
following the termination of his employment for any reason other than a
Termination Without Cause, the Executive shall not, directly or indirectly,
whether as an employee, consultant, partner, principal, agent, distributor,
representative, stockholder (except as a less than one percent stockholder of a
publicly traded company or a less than five percent stockholder of a privately
held company) or otherwise, engage, within the United States, Bermuda, or the
Cayman Islands, if such activities involve insurance or reinsurance of United
States based entities or risks that are competitive with the financial guaranty
insurance business then being conducted by the Company or a Related Company and
which, during the period

 

16

--------------------------------------------------------------------------------


 

covered by the Executive’s employment, were conducted by the Company or a
Related Company.  For as long as the above described restrictions on competition
apply, the Executive shall not hire any employee or former employee of the
Company or a Related Company nor encourage any employee of the Company or a
Related Company to leave the employ of the Company or a Related Company.  This
section will not be in effect after the Executive’s termination of employment,
subject to the following:

 

(i)  The Company may, at its option, by notice to the Executive provided to the
Executive not later than 10 days after the termination of employment, agree to
continue to pay the Executive’s base salary and the hospitalization plan, major
medical plan, dental plan, group-term life insurance plan, and accidental death
and dismemberment plan provided to executives actively employed by the Company
for the period that ends at the earlier of (A) the one year anniversary of the
Executive’s termination or resignation from employment for any reason or (B) the
last date on which amounts could be paid and satisfy the short-term deferral
exception to treatment of such payments as Deferred Compensation (as provided in
Treas. Reg. §1.409A-1(b)(4)), and the restrictions of this Section shall remain
in effect during the period as to which those payments are made.  The Company’s
election to make the payments under this paragraph (i) shall apply to not less
than the entire period set forth in the preceding sentence, except with the
consent of the Executive.

 

(ii) If the Company elects to make payments in accordance with paragraph
(i) above, and such period ends earlier than one-year anniversary of the date of
termination, then the Company may, by notice to the Executive during the first
15 days of the taxable year following the taxable year in which the Executive’s
termination of employment occurs, elect

 

17

--------------------------------------------------------------------------------


 

to continue to make such payments for the remainder of the period ending on the
one-year anniversary of the termination date, and the restrictions of this
Section shall remain in effect during the remainder of such one-year period. 
The Company’s election to make the payments under this paragraph (ii) shall
apply to not less than the entire period set forth in the preceding sentence,
except with the consent of the Executive.

 

The term “Related Company” means all persons with whom the Company would be
considered to be a single employer under section 414(b) of the Code and all
persons with whom the Company would be considered a single employer under
section 414(c) of the Code (including, without limitation, all persons with whom
FSA would be considered to be a single employer under section 414(b) of the Code
and all persons with whom FSA would be considered a single employer under
section 414(c) of the Code).  For purposes of this definition, (i) a person will
continue to be a “Related Company” if it would constitute a “Related Company” in
accordance with the foregoing definition at any time while the Executive was
employed by the Company or an Affiliate; and (ii) subject to clause (i) of this
sentence, a person will be a Related Company with respect to FSA if it would
constitute a “Related Company” either before or after the Closing.

 

11. Confidential Information

 

The Executive covenants that he shall not, without the prior written consent of
the Chief Executive Officer use, or disclose to any person (other than an
employee of either of the Company, or other person to whom disclosure is
necessary to the performance by the Executive of his duties in the employ of the
Company) any confidential or proprietary information about the Company or a
Related Company or their business, unless and until

 

18

--------------------------------------------------------------------------------


 

such information has become known to the public generally (other than as a
result of unauthorized disclosure by the Executive). The foregoing covenants by
the Executive shall be without limitation as to time and geographic
applications.

 

12. Remedy for Violation of Noncompetition or Confidential Information
Provisions

 

Without intending to limit the remedies available to the Company for the breach
of any of the Executive’s covenants in Sections 10 and 11, the Executive
acknowledges and agrees that damages at law are an insufficient remedy for the
Company and that, accordingly, the Company shall be entitled to apply for and
obtain injunctive relief in any court of competent jurisdiction to restrain the
breach or threatened breach, or otherwise specifically enforce, any or all of
said covenants. The Parties acknowledge that each of the covenants contained in
Sections 10 and 11 is an essential element of this Agreement. If any covenant or
term of Section 10 or 11 or any portion thereof of this Section 12, is
determined to be invalid or unenforceable in any instance, such determination
shall not prevent the reassertion thereof with respect of any other breach or
violation. If, in any proceeding, a court (or other tribunal) refuses to enforce
the covenants contained in Section 10 or 11 or this Section 12 because such
covenants cover too extensive a geographic area or too long a period of time,
any such covenant shall be deemed amended to the extent (but only to the extent)
required by law to permit its enforceability hereunder.

 

Notwithstanding anything contained in this Agreement to the contrary, in the
event that the Executive’s employment is terminated without Cause (as defined in
Section 9(d)(i)) and the Court determines that the Executive has violated
Section 10 or 11 of this Agreement, then

 

19

--------------------------------------------------------------------------------


 

the Companies shall be entitled to discontinue any payments or benefits that
would otherwise be provided under Section 9(d) and the Executive shall forfeit
his rights to the same.

 

13. Withholding

 

Anything in this Agreement to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Executive shall be subject
to withholding of such amounts relating to taxes as the Company may reasonably
determine it is required to withhold pursuant to any applicable law or
regulation. In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provision for payment of taxes
as required by law, provided it is satisfied that all requirements of law
affecting its responsibilities to withholding such taxes have been satisfied.

 

14. Arbitration of All Disputes

 

Subject to the provisions of Section 14, any controversy or claim arising out of
or relating to this Agreement or the breach thereof shall be settled by
arbitration in the City of New York in accordance with American Arbitration
Association’s National Rules for Resolution of Employment Disputes.

 

15. Entire Agreement

 

Subject to the following sentence, this Agreement as in effect as of the
Effective Date contains the entire agreement between the Parties concerning the
subject matter hereof and supercedes all prior agreements, undertakings,
discussions, negotiations, and undertakings, whether written or oral, between
the Company and the Executive with respect thereto; provided that this Agreement
shall not supersede the Company’s recoupment policy or any other provision of
its Code of Conduct.  However, the effectiveness of this Agreement is

 

20

--------------------------------------------------------------------------------


 

contingent on the Executive having executed the Settlement Agreement (defined
below) and contingent on the period during which the Executive may revoke such
execution of the Settlement Agreement having expired prior to the Effective
Date.  The term “Settlement Agreement” means the settlement agreement between
the Executive and FSA effective as of the Effective Date and providing for the
settlement of claims against FSA and its affiliates.

 

16. Assignability; Binding Nature

 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs, and assigns. No rights or obligations of the
Executive under this Agreement may be assigned or transferred by the Executive,
other than his rights to receive salary and bonuses hereunder which may be
transferred by will or operation of law subject to the limitations of this
Agreement. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred pursuant to a merger or consolidation in which
the Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company, provided that that assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations,
and duties of the Company as contained in this Agreement, either contractually
or as a matter of law.

 

17. Amendment or Waiver

 

No provision in this Agreement may be amended or waived unless such amendment or
waiver is (1) agreed to in writing, and (2) the agreement is signed by the
Executive and by an authorized officer of the Company or its successor. No
waiver by any party hereto of any

 

21

--------------------------------------------------------------------------------


 

breach by any other party of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.

 

18. Notices

 

Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or sent
by certified or registered mail, postage prepaid, return receipt requested, duly
addressed to the party concerned at the address indicated below to such changed
address of which such party may subsequently by similar process give notice:

 

If to the Company:

 

Assured Guaranty U.S. Holdings, Inc.

Attention: General Counsel

1325 Avenue of the Americas

New York, NY 10019

 

If to the Executive:

 

Mr. Sean W. McCarthy

452 Greenwich Street

New York, NY 10013

 

19. Severability

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

 

22

--------------------------------------------------------------------------------


 

20. Survivorship

 

The respective rights and obligations of the parties shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 

21. References

 

In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his estate or other legal representative. All
statements of or references to dollar amounts in this Agreement shall mean
lawful money of the United States of America.

 

22. Governing-Law

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of New York, without reference to the principles of conflict of
laws of any jurisdiction.

 

23. Headings

 

The headings of paragraphs contained in this Agreement are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.

 

24. Counterparts

 

This Agreement may be executed in one or more counterparts.

 

IN WITNESS WHEREOF, the Executive has signed this Agreement on the date set
forth below and, on behalf of the Company, the undersigned officer of the
Company has

 

23

--------------------------------------------------------------------------------


 

executed this Agreement pursuant to the authority delegated to him by
resolutions of the Compensation Committee of the Board of Directors on
                        , 2009.

 

 

Assured Guaranty U.S. Holdings, Inc.

 

 

 

 

 

Date:                       , 2009

 

By:

 

 

 

James Michener

 

 

Its General Counsel

 

 

 

 

 

 

Date:                       , 2009

 

 

 

 

Sean W. McCarthy

 

24

--------------------------------------------------------------------------------


 

EXHIBIT A

Long-Term Incentive Plan

 

ASSURED GUARANTY LTD. 2004

LONG-TERM INCENTIVE PLAN

(As Amended and Restated as of May 7, 2009)

 

SECTION 1

GENERAL

 

1.1.  Purpose.  The Assured Guaranty Ltd. 2004 Long-Term Incentive Plan (the
“Plan”) has been established by Assured Guaranty Ltd. (the “Company”) to
(i) attract and retain persons eligible to participate in the Plan;
(ii) motivate Participants, by means of appropriate incentives, to achieve
long-range goals; (iii) provide incentive compensation opportunities that are
competitive with those of other similar companies; and (iv) further identify
Participants’ interests with those of the Company’s other shareholders through
compensation that is based on the Company’s common shares; and thereby promote
the long-term financial interest of the Company and the Subsidiaries, including
the growth in value of the Company’s equity and enhancement of long-term
shareholder return.  The Plan was amended and restated on August 5, 2008, to
conform to the requirements of section 409A of the Code.  The Plan as so amended
and restated was amended and restated as of May 7, 2009 in the form set forth
herein, to be effective with respect to Awards granted after December 31, 2008,
subject to shareholder approval.

 

1.2.  Participation.  Subject to the terms and conditions of the Plan, the
Committee shall determine and designate, from time to time, from among the
Eligible Individuals, those persons who will be granted one or more Awards under
the Plan, and thereby become “Participants” in the Plan.

 

1.3.  Operation, Administration, and Definitions.  The operation and
administration of the Plan, including the Awards made under the Plan, shall be
subject to the provisions of Section 5 (relating to operation and
administration).  Capitalized terms in the Plan shall be defined as set forth in
the Plan (including the definition provisions of Section 9).

 

SECTION 2

OPTIONS AND SARS

 

2.1.  Definitions.

 

(a)           The grant of an “Option” entitles the Participant to purchase
Shares at an Exercise Price established by the Committee.  Any Option granted
under this Section 2 may be either an incentive stock option (an “ISO”) or a
non-qualified option (an “NQO”), as determined in the discretion of the
Committee.  An “ISO” is an Option that is intended to satisfy the requirements
applicable to an “incentive stock option” described in section 422(b) of the
Code.  An “NQO” is an Option that is not intended to be an “incentive stock
option” as that term is described in section 422(b) of the Code.

 

25

--------------------------------------------------------------------------------


 

(b)           A stock appreciation right (an “SAR”) entitles the Participant to
receive, in cash or Shares (as determined in accordance with subsection 2.5),
value equal to (or otherwise based on) the excess of: (a) the Fair Market Value
of a specified number of Shares at the time of exercise; over (b) an Exercise
Price established by the Committee.

 

2.2.  Exercise Price.  The “Exercise Price” of each Option and SAR granted under
this Section 2 shall be established by the Committee or shall be determined by a
method established by the Committee at the time the Option or SAR is granted. 
The Exercise Price shall not be less than 100% of the Fair Market Value of a
Share on the date of grant (or, if greater, the par value, if any, of a Share).

 

2.3.  Exercise.  An Option and an SAR shall be exercisable in accordance with
such terms and conditions and during such periods as may be established by the
Committee.  In no event, however, shall an Option or SAR expire later than ten
years after the date of its grant.

 

2.4.  Payment of Option Exercise Price.  The payment of the Exercise Price of an
Option granted under this Section 2 shall be subject to the following:

 

(a)           Subject to the following provisions of this subsection 2.4, the
full Exercise Price for Shares purchased upon the exercise of any Option shall
be paid at the time of such exercise (except that, in the case of an exercise
arrangement approved by the Committee and described in paragraph 2.4(c), payment
may be made as soon as practicable after the exercise).

 

(b)           Subject to applicable law, the full Exercise Price shall be
payable in cash, by promissory note, or by tendering, by either actual delivery
of shares or by attestation, Shares acceptable to the Committee (including
shares otherwise distributable pursuant to the exercise of the Option), and
valued at Fair Market Value as of the day of exercise, or in any combination
thereof, as determined by the Committee.

 

(c)           Subject to applicable law, the Committee may permit a Participant
to elect to pay the Exercise Price upon the exercise of an Option by irrevocably
authorizing a third party to sell Shares (or a sufficient portion of the Shares)
acquired upon exercise of the Option and remit to the Company a sufficient
portion of the sale proceeds to pay the entire Exercise Price and any tax
withholding resulting from such exercise.

 

2.5.  Settlement of Award.  Settlement of Options and SARs is subject to
subsection 5.7.

 

2.6.  No Repricing.  Except for either adjustments pursuant to paragraph
5.2(f) (relating to the adjustment of Shares), or reductions of the Exercise
Price approved by the Company’s shareholders, the Exercise Price for any
outstanding Option or SAR may not be decreased after the date of grant nor may
an outstanding Option or SAR granted under the Plan be surrendered to the
Company as consideration for the grant of a replacement Option or SAR with a
lower Exercise Price.

 

26

--------------------------------------------------------------------------------


 

2.7.  Grants of Options and SARs.  An Option may but need not be in tandem with
an SAR, and an SAR may but need not be in tandem with an Option (in either case,
regardless of whether the original award was granted under this Plan or another
plan or arrangement).  If an Option is in tandem with an SAR, the Exercise Price
of both the Option and SAR shall be the same, and the exercise of the Option or
SAR with respect to a Share shall cancel the corresponding tandem SAR or Option
right with respect to such Share.  If an SAR is in tandem with an Option but is
granted after the grant of the Option, or if an Option is in tandem with an SAR
but is granted after the grant of the SAR, the later granted tandem Award shall
have the same Exercise Price as the earlier granted Award, but the Exercise
Price for the later granted Award may be less than the Fair Market Value of the
Share at the time of such grant.

 

SECTION 3

FULL VALUE AWARDS

 

3.1.  Definition.  A “Full Value Award” is a grant of one or more Shares or a
right to receive one or more Shares in the future, with such grant subject to
one or more of the following, as determined by the Committee:

 

(a)           The grant shall be in consideration of a Participant’s previously
performed services, or surrender of other compensation that may be due.

 

(b)           The grant shall be contingent on the achievement of performance or
other objectives during a specified period.

 

(c)           The grant shall be subject to a risk of forfeiture or other
restrictions that will lapse upon the achievement of one or more goals relating
to completion of service by the Participant, or achievement of performance or
other objectives.

 

The grant of Full Value Awards may also be subject to such other conditions,
restrictions and contingencies, as determined by the Committee.

 

3.2.  Restrictions on Awards.

 

(a)           The Committee may designate a Full Value Award granted to any
Participant as “performance-based compensation” as that term is used in section
162(m) of the Code.  To the extent required by Code section 162(m), any Full
Value Award so designated shall be conditioned on the achievement of one or more
performance objectives.  The performance objectives shall be based on
Performance Measures selected by the Committee.  For Awards under this Section 3
intended to be “performance-based compensation,” the grant of the Awards and the
establishment of the performance objectives shall be made during the period
required under Code section 162(m).

 

(b)           If the right to become vested in a Full Value Award is conditioned
on the completion of a specified period of service with the Company or the
Subsidiaries, without achievement of Performance Measures or other performance
objectives (whether or not related to the Performance Measures) being required
as a condition of vesting, and without it being

 

27

--------------------------------------------------------------------------------


 

granted in lieu of other compensation, then the required period of service for
full vesting shall be not less than three years (subject to acceleration of
vesting, to the extent permitted by the Committee, in the event of the
Participant’s death, disability, retirement, change in control or involuntary
termination).  However, the Committee may grant Full Value Awards that do not
condition vesting on achievement of performance objectives, and such Awards
shall not be subject to the limits of foregoing provisions of this paragraph
(b), provided that the aggregate number of shares subject to Full Value Awards
granted pursuant to this paragraph (b) (excluding any such Awards to the extent
that they have been forfeited or cancelled) may not exceed 5% of the limit
imposed by paragraph 5.2(b) (relating to the limit on Shares granted under the
Plan).

 

SECTION 4

CASH INCENTIVE AWARDS

 

A Cash Incentive Award is the grant of a right to receive a payment of cash (or
in the discretion of the Committee, Shares having value equivalent to the cash
otherwise payable) that is contingent on achievement of performance or other
objectives over a specified period established by the Committee.  The grant of
Cash Incentive Awards may also be subject to such other conditions, restrictions
and contingencies, as determined by the Committee.  The Committee may designate
a Cash Incentive Award granted to any Participant as “performance-based
compensation” as that term is used in section 162(m) of the Code.  To the extent
required by Code section 162(m), any such Award so designated shall be
conditioned on the achievement of one or more performance objectives.  The
performance objectives shall be based on Performance Measures as selected by the
Committee.  For Awards under this Section 4 intended to be “performance-based
compensation,” the grant of the Awards and the establishment of the performance
objectives shall be made during the period required under Code section 162(m). 
Except as otherwise provided in the applicable plan or arrangement, distribution
of any bonus awards by the Company or its Subsidiaries (whether granted this
Plan or otherwise), for a performance period ending in a calendar year, shall be
made to the participant not later than March 15 of the following calendar year;
provided, however, that for purposes of determining compliance with Code section
409A, a payment will be considered to satisfy the requirement of this sentence
if distribution is made no later than the end of the calendar year following the
end of the applicable performance period.

 

SECTION 5

OPERATION AND ADMINISTRATION

 

5.1.  History.  The Plan was amended and restated as of August 5, 2008, to
conform to the requirements of section 409A of the Code.  The Plan as so amended
and restated was amended and restated as of May 7, 2009 in the form set forth
herein, to be effective with respect to Awards granted after December 31, 2008,
contingent on shareholder approval of such restatement by the Company’s
shareholders at the 2009 annual meeting, to increase the shares reserved under
the Plan and to make certain other revisions.  To the extent not prohibited by
applicable law or the applicable rules of any stock exchange, Awards which are
to use Shares reserved under the Plan that are contingent on the approval by the
Company’s shareholders may

 

28

--------------------------------------------------------------------------------


 

be granted prior to that meeting contingent on such approval.  The Plan shall be
unlimited in duration and, in the event of Plan termination, shall remain in
effect as long as any Awards under it are outstanding; provided, however, that
no Awards may be granted under the Plan after the ten-year anniversary of May 7,
2009, which is the date on which the shareholders approved the Plan as amended
and restated to increase the reserved Shares.

 

5.2.  Shares and Other Amounts Subject to Plan.  The Shares for which Awards may
be granted under the Plan shall be subject to the following:

 

(a)           The Shares with respect to which Awards may be made under the Plan
shall be: (i) shares currently authorized but unissued; (ii) to the extent
permitted by applicable law, currently held or acquired by the Company as
treasury shares, including shares purchased in the open market or in private
transactions (it being recognized that at the time of adoption of the Plan the
Company is not permitted to have treasury shares); or (iii) shares purchased in
the open market by a direct or indirect wholly-owned subsidiary of the Company
(as determined by the Chief Executive Officer or the Chief Financial Officer of
the Company).  The Company may contribute to the subsidiary or trust an amount
sufficient to accomplish the purchase in the open market of the Shares to be so
acquired (as determined by the Chief Executive Officer or the Chief Financial
Officer of the Company).

 

(b)           Subject to the following provisions of this subsection 5.2, the
maximum number of Shares that may be delivered to Participants and their
beneficiaries under the Plan shall be 10,970,000 Shares (which number includes
all shares available for delivery under this paragraph (b) since the
establishment of the Plan in 2004, determined in accordance with the terms of
the Plan).

 

(c)           To the extent provided by the Committee, any Award may be settled
in cash rather than Shares.

 

(d)           Only Shares, if any, actually delivered to the Participant or
beneficiary on an unrestricted basis with respect to an Award shall be treated
as delivered for purposes of the determination under paragraph (b) above,
regardless of whether the Award is denominated in Shares or cash.  Consistent
with the foregoing:

 

(i)            To the extent any Shares covered by an Award are not delivered to
a Participant or beneficiary because the Award is forfeited or canceled, or the
Shares are not delivered on an unrestricted basis (including, without
limitation, by reason of the Award being settled in cash or used to satisfy the
applicable tax withholding obligation), such Shares shall not be deemed to have
been delivered for purposes of the determination under paragraph (b) above.

 

(ii)           If the exercise price of any Option granted under the Plan or the
tax withholding obligation with respect to any Award granted under the Plan is
satisfied by tendering Shares to the Company (by either actual delivery or by
attestation), only the number of Shares issued net of the Shares tendered shall
be deemed delivered

 

29

--------------------------------------------------------------------------------


 

for purposes of determining the number of Shares available for delivery under
the Plan.

 

(e)           Subject to paragraph 5.2(f), the following additional maximums are
imposed under the Plan:

 

(i)            The maximum number of Shares that may be delivered to
Participants and their beneficiaries with respect to ISOs granted under the Plan
shall be 10,970,000 Shares (which number includes all Shares available for
delivery under this paragraph (e)(i) since the establishment of the Plan in
2004, determined in accordance with the terms of the Plan); provided, however,
that to the extent that Shares not delivered must be counted against this limit
as a condition of satisfying the rules applicable to ISOs, such rules shall
apply to the limit on ISOs granted under the Plan.

 

(ii)           The maximum number of Shares that may be covered by Awards
granted to any one Participant during any one-calendar-year period pursuant to
Section 2 (relating to Options and SARs) shall be 2,500,000 Shares.  For
purposes of this paragraph (ii), if an Option is in tandem with an SAR, such
that the exercise of the Option or SAR with respect to a Share cancels the
tandem SAR or Option right, respectively, with respect to such Share, the tandem
Option and SAR rights with respect to each Share shall be counted as covering
but one Share for purposes of applying the limitations of this paragraph (ii).

 

(iii)          The maximum number of Shares that may be issued in conjunction
with Awards granted pursuant to Section 3 (relating to Full Value Awards) shall
be 2,500,000 Shares.

 

(iv)          For Full Value Awards that are intended to be “performance-based
compensation” (as that term is used for purposes of Code section 162(m)), no
more than 1,250,000 Shares may be delivered pursuant to such Awards granted to
any one Participant during any one-calendar-year period (regardless of whether
settlement of the Award is to occur prior to, at the time of, or after the time
of vesting); provided that Awards described in this paragraph (iv) that are
intended to be performance-based compensation shall be subject to the following:

 

(A)          If the Awards are denominated in Shares but an equivalent amount of
cash is delivered in lieu of delivery of Shares, the foregoing limit shall be
applied based on the methodology used by the Committee to convert the number of
Shares into cash.

 

(B)           If delivery of Shares or cash is deferred until after Shares have
been earned, any adjustment in the amount delivered to reflect actual or deemed
investment experience after the date the Shares are earned shall be disregarded.

 

30

--------------------------------------------------------------------------------


 

(v)                                 For Cash Incentive Value Awards that are
intended to be “performance-based compensation” (as that term is used for
purposes of Code section 162(m)), the maximum amount payable to any Participant
with respect to any performance period shall equal $500,000 multiplied by the
number of calendar months included in that performance period; provided that
Awards described in this paragraph (v), that are intended to be
performance-based compensation, shall be subject to the following:

 

(A)                              If the Awards are denominated in cash but an
equivalent amount of Shares is delivered in lieu of delivery of cash, the
foregoing limit shall be applied to the cash based on the methodology used by
the Committee to convert the cash into Shares.

 

(B)                                If delivery of Shares or cash is deferred
until after cash has been earned, any adjustment in the amount delivered to
reflect actual or deemed investment experience after the date the cash is earned
shall be disregarded.

 

(f)                                    In the event of a corporate transaction
involving the Company (including, without limitation, any share dividend, share
split, extraordinary cash dividend, recapitalization, reorganization, merger,
amalgamation, consolidation, split-up, spin-off, sale of assets or subsidiaries,
combination or exchange of shares), the Committee may adjust Awards to reflect
the transactions.  Action by the Committee may include: (i) adjustment of the
number and kind of shares which may be delivered under the Plan; (ii) adjustment
of the number and kind of shares subject to outstanding Awards; (iii) adjustment
of the Exercise Price of outstanding Options and SARs; and (iv) any other
adjustments that the Committee determines to be equitable (which may include,
without limitation, (A) replacement of Awards with other Awards which the
Committee determines have comparable value and which are based on shares of a
company resulting from the transaction, and (B) cancellation of the Award in
return for cash payment of the current value of the Award, determined as though
the Award is fully vested at the time of payment, provided that in the case of
an Option, the amount of such payment may be the excess of value of the Shares
subject to the Option at the time of the transaction over the exercise price). 
However, in no event shall this paragraph (f) be construed to permit a
modification (including a replacement) of an Option or SAR if such modification
either: (i) would result in accelerated recognition of income or imposition of
additional tax under Code section 409A; or (ii) would cause the Option or SAR
subject to the modification (or cause a replacement Option or SAR) to be subject
to Code section 409A, provided that the restriction of this clause (ii) shall
not apply to any Option or SAR that, at the time it is granted or otherwise, is
designated as being deferred compensation subject to Code section 409A.

 

31

--------------------------------------------------------------------------------


 

5.3.  General Restrictions.  Delivery of Shares or other amounts under the Plan
shall be subject to the following:

 

(a)                                  Notwithstanding any other provision of the
Plan, the Company shall have no obligation to recognize an exercise of an Option
or SAR or deliver any Shares or make any other distribution of benefits under
the Plan unless such exercise, delivery or distribution complies with all
applicable laws (including, without limitation, the requirements of the United
States Securities Act of 1933), and the applicable requirements of any
securities exchange or similar entity or other regulatory authority with respect
to the issue of shares and securities by the Company.

 

(b)                                 To the extent that the Plan provides for
issuance of share certificates to reflect the issuance of Shares, the issuance
may be effected on a non-certificated basis, to the extent not prohibited by or
may be made in compliance with applicable law, the Bye-laws of the Company, or
the applicable rules of any stock exchange.

 

5.4.  Tax Withholding.  All distributions under the Plan are subject to
withholding of all applicable taxes, and the Committee may condition the
delivery of any Shares or other benefits under the Plan on satisfaction of the
applicable withholding obligations.  Except as otherwise provided by the
Committee and subject to applicable law, such withholding obligations may be
satisfied (i) through cash payment by the Participant; (ii) through the
surrender of Shares which the Participant already owns (provided, however, that
to the extent Shares described in this clause (ii) are used to satisfy more than
the minimum statutory withholding obligation, as described below, then, except
as otherwise provided by the Committee, payments made with Shares in accordance
with this clause (ii) shall be limited to Shares held by the Participant for not
less than six months prior to the payment date); or (iii) through the surrender
of Shares to which the Participant is otherwise entitled under the Plan;
provided, however, that such Shares under this clause (iii) may be used to
satisfy not more than the Company’s minimum statutory withholding obligation
(based on minimum statutory withholding rates for Federal and state tax
purposes, including payroll taxes, that are applicable to such supplemental
taxable income).

 

5.5.  Grant and Use of Awards.  In the discretion of the Committee, a
Participant may be granted any Award permitted under the provisions of the Plan,
and more than one Award may be granted to a Participant.  Subject to subsection
2.6 (relating to repricing), Awards may be granted as alternatives to or
replacement of awards granted or outstanding under the Plan, or any other plan
or arrangement of the Company or a Subsidiary (including a plan or arrangement
of a business or entity, all or a portion of which is acquired by the Company or
a Subsidiary).  Subject to the overall limitation on the number of Shares that
may be delivered under the Plan, the Committee may use available Shares as the
form of payment for compensation, grants or rights earned or due under any other
compensation plans or arrangements of the Company or a Subsidiary, including the
plans and arrangements of the Company or a Subsidiary assumed in business
combinations.  Notwithstanding the provisions of subsection 2.2, Options and
SARs granted under the Plan in replacement for awards under plans and
arrangements of the Company or a Subsidiary assumed in business combinations may
provide for Exercise Prices that are less than the Fair Market Value of the
Shares at the time of the replacement grants, if the Committee

 

32

--------------------------------------------------------------------------------


 

determines that such Exercise Price is appropriate to preserve the economic
benefit of the award.  The provisions of this subsection shall be subject to the
provisions of subsection 5.15.

 

5.6.  Dividends and Dividend Equivalents.  An Award (including without
limitation an Option or SAR Award) may provide the Participant with the right to
receive dividend or dividend equivalent payments with respect to Shares subject
to the Award (both before and after the Shares subject to the Award is earned,
vested, or acquired), which payments may be either made currently or credited to
an account for the Participant, and may be settled in cash or Shares as
determined by the Committee.  Any such settlements, and any such crediting of
dividends or dividend equivalents or reinvestment in Shares, will be subject to
the Company’s Bye-laws as well as applicable law and further may be subject to
such conditions, restrictions and contingencies as the Committee shall
establish, including the reinvestment of such credited amounts in Share
equivalents.  The provisions of this subsection shall be subject to the
provisions of subsection 5.15.

 

5.7.  Settlement of Awards.  The obligation to make payments and distributions
with respect to Awards may be satisfied through cash payments, the delivery of
Shares, the granting of replacement Awards, or combination thereof as the
Committee shall determine.  Satisfaction of any such obligations under an Award,
which is sometimes referred to as “settlement” of the Award, may be subject to
such conditions, restrictions and contingencies as the Committee shall
determine.  The Committee may permit or require the deferral of any Award
payment or distribution, subject to such rules and procedures as it may
establish, which may include provisions for the payment or crediting of interest
or dividend equivalents, and may include converting such credits into deferred
Share equivalents.  Except for Options and SARs designated at the time of grant
or otherwise as intended to be subject to Code section 409A, this subsection 5.7
shall not be construed to permit the deferred settlement of Options or SARs, if
such settlement would result in deferral of compensation under Treas. Reg.
§1.409A-1(b)(5)(i)(A)(3) (except as permitted in paragraphs (i) and (ii) of that
section).  Each Subsidiary shall be liable for payment of cash due under the
Plan with respect to any Participant to the extent that such benefits are
attributable to the services rendered for that Subsidiary by the Participant. 
Any disputes relating to liability of a Subsidiary for cash payments shall be
resolved by the Committee.  The provisions of this subsection shall be subject
to the provisions of subsection 5.15.

 

5.8.  Transferability.  Except as otherwise provided by the Committee, Awards
under the Plan are not transferable except as designated by the Participant by
will or by the laws of descent and distribution.

 

5.9.  Form and Time of Elections.  Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee shall require.

 

33

--------------------------------------------------------------------------------


 

5.10.  Agreement With Company.  An Award under the Plan shall be subject to such
terms and conditions, not inconsistent with the Plan, as the Committee shall, in
its sole discretion, prescribe.  The terms and conditions of any Award to any
Participant shall be reflected in such form of written (including electronic)
document as is determined by the Committee.  A copy of such document shall be
provided to the Participant, and the Committee may, but need not require that
the Participant sign a copy of such document.  Such document is referred to in
the Plan as an “Award Agreement” regardless of whether any Participant signature
is required.

 

5.11.  Action by Company or Subsidiary.  Any action required or permitted to be
taken by the Company or any Subsidiary shall be by resolution of its board of
directors, or by action of one or more members of the board (including a
committee of the board) who are duly authorized to act for the board, or (except
to the extent prohibited by applicable law or applicable rules of any stock
exchange) by a duly authorized officer of such company.

 

5.12.  Gender and Number.  Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

 

5.13.  Limitation of Implied Rights.

 

(a)                                  Neither a Participant nor any other person
shall, by reason of participation in the Plan, acquire any right in or title to
any assets, funds or property of the Company or any Subsidiary whatsoever,
including, without limitation, any specific funds, assets, or other property
which the Company or any Subsidiary, in its sole discretion, may set aside in
anticipation of a liability under the Plan.  A Participant shall have only a
contractual right to the Shares or amounts, if any, payable under the Plan,
unsecured by any assets of the Company or any Subsidiary, and nothing contained
in the Plan shall constitute a guarantee that the assets of the Company or any
Subsidiary shall be sufficient to pay any benefits to any person.

 

(b)                                 The Plan does not constitute a contract of
employment, and selection as a Participant will not give any participating
employee or other individual the right to be retained in the employ of the
Company or any Subsidiary or the right to continue to provide services to the
Company or any Subsidiary, nor any right or claim to any benefit under the Plan,
unless such right or claim has specifically accrued under the terms of the
Plan.  Except as otherwise provided in the Plan, no Award under the Plan shall
confer upon the holder thereof any rights as a shareholder of the Company prior
to the date on which the individual fulfills all conditions for receipt of such
rights and is registered in the Company’s Register of Shareholders.

 

(c)                                  All Stock and shares issued under any Award
or otherwise are to be held subject to the provisions of the Company’s Bye-laws
and each Participant is deemed to agree to be bound by the terms of the
Company’s Bye-laws as they stand at the time of issue of any Shares under the
Plan.

 

34

--------------------------------------------------------------------------------


 

5.14.  Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

 

5.15.  Limitations under Section 409A.  The provisions of the Plan shall be
subject to the following:

 

(a)                                  Neither subsection 5.5 nor any other
provision of the Plan shall be construed to permit the grant of an Option or SAR
if such action would cause the Option or SAR being granted or the option or
stock appreciation right being replaced to be subject to Code section 409A,
provided that this paragraph (a) shall not apply to any Option or SAR (or option
or stock appreciation right granted under another plan) being replaced that, at
the time it is granted or otherwise, is designated as being deferred
compensation subject to Code section 409A.

 

(b)                                 Except with respect to an Option or SAR
that, at the time it is granted or otherwise, is designated as being deferred
compensation subject to Code section 409A, no Option or SAR shall condition the
receipt of dividends with respect to an Option or SAR on the exercise of such
Award, or otherwise provide for payment of such dividends in a manner that would
cause the payment to be treated as an offset to or reduction of the exercise
price of the Option or SAR pursuant Treas. Reg. §1.409A-1(b)(5)(i)(E).

 

(c)                                  The Plan shall not be construed to permit a
modification of an Award, or to permit the payment of a dividend or dividend
equivalent, if such actions would result in accelerated recognition of taxable
income or imposition of additional tax under Code section 409A.

 

SECTION 6

CHANGE IN CONTROL

 

Subject to the provisions of paragraph 5.2(f) (relating to the adjustment of
shares), the occurrence of a Change in Control shall have the effect, if any,
with respect to any Award as set forth in the Award Agreement or, to the extent
not prohibited by the Plan or the Award Agreement, as provided by the Committee.

 

SECTION 7

COMMITTEE

 

7.1.  Administration.  The authority to control and manage the operation and
administration of the Plan shall be vested in a committee (the “Committee”) in
accordance with this Section 7.  The Committee shall be selected by the Board,
and shall consist solely of two or more members of the Board.  As a committee of
the Board, the Committee is subject to the overview of the Board.  If the
Committee does not exist, or for any other reason determined by the Board, and
to the extent not prohibited by applicable law or the applicable rules of any
stock exchange, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.

 

35

--------------------------------------------------------------------------------


 

7.2.  Powers of Committee.  The Committee’s administration of the Plan shall be
subject to the following:

 

(a)                                  Subject to the provisions of the Plan, the
Committee will have the authority and discretion to select from among the
Eligible Individuals those persons who shall receive Awards, to determine the
time or times of receipt, to determine the types of Awards and the number of
Shares covered by the Awards, to establish the terms, conditions, performance
criteria, restrictions, and other provisions of such Awards, and (subject to the
restrictions imposed by Section 8) to cancel or suspend Awards.

 

(b)                                 To the extent that the Committee determines
that the restrictions imposed by the Plan preclude the achievement of the
material purposes of the Awards in jurisdictions outside the United States and
Bermuda, the Committee will have the authority and discretion to modify those
restrictions as the Committee determines to be necessary or appropriate to
conform to applicable requirements or practices of jurisdictions outside of the
United States and Bermuda.

 

(c)                                  The Committee will have the authority and
discretion to interpret the Plan, to establish, amend, and rescind any rules and
regulations relating to the Plan, to determine the terms and provisions of any
Award Agreement made pursuant to the Plan, and to make all other determinations
that may be necessary or advisable for the administration of the Plan.

 

(d)                                 Any interpretation of the Plan by the
Committee and any decision made by it under the Plan is final and binding on all
persons.

 

(e)                                  In controlling and managing the operation
and administration of the Plan, the Committee shall take action in a manner that
conforms to applicable corporate law.

 

(f)                                    Notwithstanding any other provision of
the Plan, no benefit shall be distributed under the Plan to any person unless
the Committee, in its sole discretion, determines that such person is entitled
to benefits under the Plan.

 

7.3.  Delegation by Committee.  Except to the extent prohibited by applicable
law or the applicable rules of a stock exchange, the Committee may allocate all
or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it.  Any such allocation or delegation may be
revoked by the Committee at any time.

 

7.4.  Information to be Furnished to Committee.  The Company and Subsidiaries
shall furnish the Committee with such data and information as it determines may
be required for it to discharge its duties.  The records of the Company and
Subsidiaries as to an employee’s or Participant’s employment (or other provision
of services), termination of employment (or cessation of the provision of
services), leave of absence, reemployment and compensation shall be conclusive
on all persons unless determined to be incorrect.  Participants and other
persons entitled to benefits under the Plan must furnish the Committee such
evidence, data or information as the Committee considers desirable to carry out
the terms of the Plan.

 

36

--------------------------------------------------------------------------------


 

SECTION 8

AMENDMENT AND TERMINATION

 

The Board may, at any time, amend or terminate the Plan, and the Board or the
Committee may amend any Award Agreement, provided that no amendment or
termination may, in the absence of written consent to the change by the affected
Participant (or, if the Participant is not then living, the affected
beneficiary), adversely affect the rights of any Participant or beneficiary
under any Award granted under the Plan prior to the date such amendment is
adopted by the Board (or the Committee if applicable); and further provided that
adjustments pursuant to paragraph 5.2(f) shall not be subject to the foregoing
limitations of this Section 8; and further provided that the provisions of
subsection 2.6 (relating to Option and SAR repricing) cannot be amended unless
the amendment is approved by the Company’s shareholders.  No amendment or
termination shall be adopted or effective if it would result in accelerated
recognition of income or imposition of additional tax under Code section 409A
or, except as otherwise provided in the amendment, would cause amounts that were
not otherwise subject to Code section 409A to become subject to section 409A.

 

SECTION 9

DEFINED TERMS

 

In addition to the other definitions contained herein, the following definitions
shall apply:

 

(a)                                  Award.  The term “Award” means any award or
benefit granted under the Plan, including, without limitation, the grant of
Options, SARs, and Full Value Awards.

 

(b)                                 Board.  The term “Board” means the Board of
Directors of the Company.

 

(c)                                  Change in Control.  The term “Change in
Control” means the occurrence of the events described in any of paragraphs (i),
(ii), (iii) or (iv) below:

 

(i)                                   Acquisition of Securities.  The
acquisition (disregarding any Excluded Acquisitions) by any Person of ownership
of any Voting Securities if, immediately after such acquisition, such Person has
ownership of more than twenty-five percent (25%) of either the Outstanding
Company Common Shares, or the combined voting power of the Outstanding Company
Voting Securities.  In no event shall a Change in Control occur by reason of
ownership of Shares, Voting Securities, Outstanding Company Common Shares, or
Outstanding Company Voting Securities by ACE Limited and/or any successor or
Affiliate of ACE Limited.

 

(ii)                                Change in Board.  Individuals who constitute
the Incumbent Board cease for any reason to represent greater than 50% of the
voting power of members of the Board.

 

(iii)                             Corporate Transaction.  Consummation of (A) a
Corporate Transaction or (B) the sale or other disposition of more than fifty
percent (50%) of the operating assets

 

37

--------------------------------------------------------------------------------


 

of the Company (determined on a consolidated basis), but not including an
Internal Reorganization.

 

(iv)                            Liquidation.  Approval by the shareholders of
the Company of a plan of complete liquidation or dissolution of the Company.

 

(v)                               Definitions.  The terms used in the definition
of “Change in Control” shall have the following meanings:

 

(A)                            An “Affiliate” of a person or other entity shall
mean a person or other entity that directly or indirectly controls, is
controlled by, or is under common control with the person or other entity
specified.

 

(B)                              The term “Company Plan” means an employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate of the Company.

 

(C)                              The term “Corporate Transaction” means any
reorganization, merger, amalgamation, consolidation, or other business
combination involving the Company.

 

(D)                             The following shall constitute “Excluded
Acquisitions” of Shares or Voting Securities (whichever is applicable):

 

(I)                                  Any acquisition of Shares or Voting
Securities (whichever is applicable) by a Company Plan.

(II)                              Any acquisition of Shares or Voting Securities
(whichever is applicable) by an underwriter temporarily holding securities
pursuant to an offering of such securities.

(III)                          Any acquisition of Shares or Voting Securities
(whichever is applicable) by any Person pursuant to an Internal Reorganization.

(IV)                          Any acquisition of Shares or Voting Securities
(whichever is applicable) directly from the Company (excluding any acquisition
resulting from the exercise of an exercise, conversion or exchange privilege
unless the security being so exercised, converted or exchanged was acquired
directly from the Company).

(V)                              Any acquisition of Shares or Voting Securities
(whichever is applicable) by the Company.

(VI)                          Any acquisition of Shares or Voting Securities
(whichever is applicable) by ACE Limited and/or any successor or Affiliate of
ACE Limited or any employee benefit plan (or related trust) maintained by any
such entity.

 

(E)                               The members of the “Incumbent Board” shall
mean the members of the Board of Directors as of the date immediately prior to
the date of the initial public offering of the shares of the Company and shall
also mean

 

38

--------------------------------------------------------------------------------


 

any individual becoming a director after that date whose election, or nomination
for election by the Company shareholders, was approved by a vote of a least a
majority of the directors then comprising the Incumbent Board; provided,
however, that there shall be excluded for this purpose any such individual whose
initial assumption of office occurs as a result of an actual or publicly
threatened election contest (as such terms are used in Rule 14a-11 promulgated
under the Securities Exchange Act of 1934) or other actual or publicly
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.

 

(F)                               The term “Internal Reorganization” means a
sale-leaseback or other arrangement resulting in the continued utilization of
the assets being sold or otherwise transferred (or the operating products of
such assets) by the Company.  The term “Internal Reorganization” also means a
Corporate Transaction to which all of paragraphs (I), (II), and (III) below are
applicable:

 

(I)                                   All or substantially all of the
individuals and entities who have ownership, respectively, of the Outstanding
Company Common Shares and Outstanding Company Voting Securities immediately
prior to such Corporate Transaction have ownership of more than fifty percent
(50%) of, respectively, the then outstanding shares of common equity securities
and the combined voting power of the then outstanding Voting Securities entitled
to vote generally in the election of directors, as the case may be, of the
ultimate parent entity resulting from such Corporate Transaction (including,
without limitation, an entity which, as a result of such transaction, has
ownership of the Company or all or substantially all of the assets of the
Company either directly or through one or more subsidiaries) in substantially
the same relative proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Shares and Outstanding
Company Voting Securities, as the case may be.

(II)                              No Person (other than the Company, any Company
Plan or related trust, the corporation resulting from such Corporate
Transaction, and any Person having ownership, immediately prior to such
Corporate Transaction, directly or indirectly, of more than twenty-five percent
(25%) of the Outstanding Company Common Shares or the Outstanding Company Voting
Securities, as the case may be) will have ownership of more than twenty-five
percent (25%) of, respectively, the then outstanding common shares of the
ultimate parent entity resulting from such Corporate Transaction or the combined
voting power of the then outstanding Voting Securities of such entity.

 

39

--------------------------------------------------------------------------------


 

(III)         Individuals who were members of the Incumbent Board immediately
prior to the Corporate Transaction will constitute at least a majority of the
members of the board of directors of the ultimate parent entity resulting from
such Corporate Transaction.

 

(G)           The term “Outstanding Company Common Shares” as of any date means
the then outstanding common shares, of whatever subclass or series, of the
Company.

 

(H)          The term “Outstanding Company Voting Securities” as of any date
means the then outstanding Voting Securities (which shall be counted based on
the number of votes that may be cast per share).

 

(I)            The term “ownership” means beneficial ownership within the
meaning of Rule  13d-3 promulgated under the Securities Exchange Act of 1934.

 

(J)            The term “Person” means an individual, entity or group as that
term is used in Section  13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934.

 

(K)          The term “Voting Securities” as of any date means any of the
outstanding securities of the Company entitled to vote generally in the election
of the Company’s Board of Directors.

 

(d)           Code.  The term “Code” means the United States Internal Revenue
Code of 1986, as amended.  A reference to any provision of the Code shall
include reference to any successor provision of the Code.

 

(e)           Dollars.  As used in the Plan, the term “dollars” or numbers
preceded by the symbol “$” means amounts in United States dollars.

 

(f)            Eligible Individual.  For purposes of the Plan, the term
“Eligible Individual” means any employee of the Company or a Subsidiary, and any
consultant, director, or other person providing services to the Company or a
Subsidiary; provided, however, that to the extent required by the Code, an ISO
may only be granted to an employee of the Company or a subsidiary corporation of
the Company (as that term is used in section 424(f) of the Code).  An Award may
be granted to an employee or other individual providing services, in connection
with hiring, retention or otherwise, prior to the date the employee or service
provider first performs services for the Company or the Subsidiaries, provided
that such Awards shall not become vested prior to the date the employee or
service provider first performs such services.

 

(g)           Fair Market Value.  Except as otherwise provided by the Committee,
the “Fair Market Value” of a Share as of any date shall be the closing market
composite price for such Share as reported for the New York Stock Exchange -
Composite Transactions on that

 

40

--------------------------------------------------------------------------------


 

date or, if the Shares are not traded on that date, on the next preceding date
on which the Shares were traded.

 

(h)           Performance Measures.  The “Performance Measures” shall be based
on any one or more of the following Company, Subsidiary, operating unit or
division performance measures: gross premiums written; net premiums written; net
premiums earned; net investment income; losses and loss expenses; underwriting
and administrative expenses; operating expenses; cash flow(s); operating income;
profits, earnings before interest and taxes; net income; stock price; return on
equity; dividends; strategic business objectives, consisting of one or more
objectives based on meeting specified cost targets, business expansion goals,
and goals relating to acquisitions or divestitures; or any combination thereof. 
Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company and/or the past or current performance of other companies, and in
the case of earnings-based measures, may use or employ comparisons relating to
capital, shareholders’ equity and/or shares outstanding, investments or to
assets or net assets.

 

(i)            Shares.  The term “Shares” means common shares of the Company.

 

(j)            Subsidiaries.  For purposes of the Plan, the term “Subsidiary”
means any corporation, partnership, joint venture or other entity during any
period in which at least a fifty percent voting or profits interest is owned,
directly or indirectly, by the Company (or by any entity that is a successor to
the Company), and any other business venture designated by the Committee in
which the Company (or any entity that is a successor to the Company) has a
significant interest, as determined in the discretion of the Committee.

 

(k)           Stock.  The term “Stock” is sometimes used to refer to common
shares of the Company.

 

(l)            Termination of Service.  With respect to Awards that constitute
Deferred Compensation, references to the Participant’s termination of employment
(including references to the Participant’s employment termination, and to the
Participant terminating employment, a Participant’s separation from service, and
other similar reference) and references to a Participant’s termination as a
director (including separation from service and other similar references) shall
mean, respectively, the Participant ceasing to be employed by, or ceasing to
perform director services for, the Company and the Affiliates, subject to the
following:

 

(i)            The employment relationship or director relationship will be
deemed to have ended at the time the Participant and the applicable company
reasonably anticipate that a level of bona fide services the Participant would
perform for the Company and the Affiliates after such date would permanently
decrease to no more than 20% of the average level of bona fide services
performed over the immediately preceding 36 month period (or the full period of
service to the Company and the Affiliates if the Participant has performed
services for the Company and the Affiliates for less than 36 months).  In the
absence of an expectation that the Participant will perform at the
above-described level, the date

 

41

--------------------------------------------------------------------------------


 

of termination of employment or termination as a director will not be delayed
solely by reason of the Participant continuing to be on the Company’s and the
Affiliates’ payroll after such date.

 

(ii)           The employment or director relationship will be treated as
continuing intact while the Participant is on a bona fide leave of absence
(determined in accordance with Treas. Reg.  §409A-1(h)).

 

(iii)          The determination of a Participant’s termination of employment or
termination as a director by reason of a sale of assets, sale of stock,
spin-off, or other similar transaction of the Company or an Affiliate will be
made in accordance with Treas. Reg. §1.409A-1(h).

 

(iv)          If a Participant performs services both as an employee of the
Company or an Affiliate, and a member of the board of directors of the Company
or an Affiliate, the determination of whether termination of employment or
termination of service as a director shall be made in accordance with Treas.
Reg. §1.409A-1(h)(5) (relating to dual status service providers).

 

(v)           The term “Affiliates” means all persons with whom the Company is
considered to be a single employer under section 414(b) of the Code and all
persons with whom the Company would be considered a single employer under
section 414(c) thereof.

 

(vi)          The term “Deferred Compensation” means payments or benefits that
would be considered to be provided under a nonqualified deferred compensation
plan as that term is defined in Treas. Reg. §1.409A-1.

 

42

--------------------------------------------------------------------------------


 

EXHIBIT B
Gross-Up Provisions

 

(a)  Anything in this Agreement to the contrary notwithstanding, except for
paragraph (b) below, in the event it shall be determined that the Executive
shall become entitled to payments and/or benefits provided by this Agreement or
any other amounts in the “nature of compensation” (whether pursuant to the terms
of this Agreement or any other plan, arrangement or agreement with the Company
or any affiliate, any person whose actions result in a change of ownership or
effective control of the Company covered by Section 280G of the Code or any
person affiliated with the Company or such person) as a result of such change in
ownership or effective control of the Company (a “Payment”) would be subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
are incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

 

(b)  Notwithstanding the provisions of paragraph (a) above, if it shall be
determined that the Executive would otherwise be entitled to the Gross-Up
Payment, but the value of all Payments do not exceed 310% of the Executive’s
“base amount,” within the meaning of Section 280G of the Code, then no Gross-Up
Payment shall be made to the Executive and the amounts payable under this
Agreement or any other amounts in the “nature of compensation” (whether pursuant
to the terms of this Agreement or any other plan, arrangement or agreement with
the Company) shall be reduced so that the value of all Payments, in the
aggregate, equals the Safe Harbor Amount.  The “Safe Harbor Amount” means 2.99
times the Executive’s “base amount,” within the meaning of Section 280G of the
Code.  The reduction in accordance with this paragraph (b) shall be made in the
following order:

 

(i)  First, by reducing the cash amounts of Payments (excluding coverage under a
hospitalization plan, major medical plan, dental plan, group-term life insurance
plan, accidental death and dismemberment plan (“welfare benefits”) that would
not constitute Deferred Compensation (with the Payments subject to such
reduction to be determined by the Company), to the extent necessary to decrease
the Payments to the Base Amount.

 

(ii)  Next, if after the reduction to zero of the amounts described in paragraph
(i) above, the remaining scheduled Payments are greater than the Base Amount,
then by reducing the cash amounts of Payments (excluding welfare benefits) that
constitute Deferred Compensation, with the reductions to be applied first to the
Payments scheduled for the latest distribution date, and then applied to
distributions scheduled for progressively earlier distribution dates, to the
extent necessary to decrease the Payments to the Base Amount.

 

43

--------------------------------------------------------------------------------


 

As a result of uncertainty in the application of Section 280G of the Code at the
time of any initial determination by the Accounting Firm (as described in
paragraph (c) below), it is possible that Payments will have been paid or
distributed by the Company which should not be so paid or distributed
(“Overpayment”) or that additional Payments which were not paid or distributed
by the Company could have been so paid or distributed (“Underpayment”), in each
case, consistent with the calculation of the amount due hereunder.  In the event
that the Accounting Firm determines that an Overpayment has been made, any such
Overpayment shall be treated for all purposes as a loan to the Executive which
the Executive shall repay to the Company promptly upon receiving notice of such
Overpayment together with interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Executive to the Company (or if paid by the Executive to the
Company shall be returned to the Executive) if and to the extent such payment
would not reduce the amount which is nondeductible under Section 280G of the
Code or which is subject to taxation under Section 4999 of the Code.  In the
event that the Accounting Firm determines that an Underpayment has occurred, any
such Underpayment shall be promptly paid by the Company to or for the benefit of
the Executive together with interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code.

 

(c)  Subject to the provisions of paragraph (d) below, all determinations
required to be made under this Exhibit B, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment, or whether a
reduction in Payments is required under paragraph (b) above is required, and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized accounting firm (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment, or such earlier time as is requested by the Company.  The
Accounting Firm shall be jointly selected by the Company and the Executive and
shall not, during the two years preceding the date of its selection, have acted
in any way on behalf of the Company or its affiliated companies.  If the Company
and the Executive cannot agree on the firm to serve as the Accounting Firm, then
the Company and the Executive shall each select a nationally recognized
accounting firm and those two firms shall jointly select a nationally recognized
accounting firm to serve as the Accounting Firm.  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment, as
determined pursuant to this Exhibit B, shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm’s
determination.  If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it shall furnish the Executive with a written opinion that
failure to report the Excise Tax on the Executive’s applicable federal income
tax return would not result in the imposition of a negligence or similar
penalty.  Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (a “Gross-Up Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that the Company exhausts its remedies pursuant to paragraph (d) below and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Gross-Up Underpayment that has
occurred and any such

 

44

--------------------------------------------------------------------------------


 

Gross-Up Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.

 

(d)  The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment.  Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid.  The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which he or she gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due).  If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

 

(i)            give the Company any information reasonably requested by the
Company relating to such claim,

 

(ii)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

 

(iii)          cooperate with the Company in good faith in order effectively to
contest such claim, and

 

(iv)          permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses.

 

Without limitation on the foregoing provisions of this paragraph (d), the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
the Executive shall not be required by the Company to agree to any extension of
the statute of limitations relating to the payment of taxes for the taxable year
of the Executive with respect to which such contested amount is claimed to be
due unless such

 

45

--------------------------------------------------------------------------------


 

extension is limited solely to such contested amount.  Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

(e)  If, after the receipt by the Executive of an amount advanced by the Company
pursuant to paragraph (d) above, the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of paragraph (d) above) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).  If, after the receipt by the Executive
of an amount advanced by the Company pursuant to paragraph (d) above, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

 

(f)  If, pursuant to regulations issued under Section 280G or 4999 of the Code,
the Company and the Executive were required to make a preliminary determination
of the amount of an excess parachute payment and thereafter a redetermination of
the Excise Tax is required under the applicable regulations, the parties shall
request the Accounting Firm to make such redetermination.  If as a result of
such redetermination an additional Gross-Up Payment is required, the amount
thereof shall be paid by the Company to the Executive within five days of the
receipt of the Accounting Firm’s determination.  If the redetermination of the
Excise Tax results in a reduction of the Excise Tax, the Executive shall take
such steps as the Company may reasonably direct in order to obtain a refund of
the excess Excise Tax paid.  If the Company determines that any suit or
proceeding is necessary or advisable in order to obtain such refund, the
provisions of paragraph (d) above relating to the contesting of a claim shall
apply to the claim for such refund, including, without limitation, the
provisions concerning legal representation, cooperation by the Executive,
participation by the Company in the proceedings and indemnification by the
Company.  Upon receipt of any such refund, the Executive shall promptly pay the
amount of such refund to the Company.  If the amount of the income taxes
otherwise payable by the Executive in respect of the year in which the Executive
makes such payment to the Company is reduced as a result of such payment, the
Executive shall, no later than the filing of his income tax return in respect of
such year, pay the amount of such tax benefit to the Company.  In the event
there is a subsequent redetermination of the Executive’s income taxes resulting
in a reduction of such tax benefit, the Company shall, promptly after receipt of
notice of such reduction, pay to the Executive the amount of such reduction.  If
the Company objects to the calculation or recalculation of the tax benefit, as
described in the preceding two sentences, the Accounting Firm shall make the
final determination of the appropriate amount.  The Executive shall not be
obligated to pay to the Company the amount of any further tax benefits that may
be realized by him or her as a result of paying to the Company the amount of the
initial tax benefit.

 

46

--------------------------------------------------------------------------------


 

EXHIBIT C
Executive Release And Waiver

 

1.  This document is attached to, is incorporated into, and forms a part of, the
employment agreement dated                       , 2009 (the “Agreement”) by and
between Sean W. McCarthy (the “Executive”) and Assured Guaranty U.S.
Holdings, Inc. (the “Company”).  The Executive, on behalf of himself and the
other Executive Releasors, knowingly and voluntarily releases and forever
discharges the Company and the other Company Releasees from any and all Claims
which the Executive now has or claims, or might hereafter have or claim (or the
other Executive Releasors may have, to the extent that it is derived from a
Claim which the Executive may have), against the Company Releasees based upon or
arising out of any matter or thing whatsoever, occurring or arising on or before
the date of this Release and Waiver, to the extent that the Claim arises out of
or relates to the Executive’s employment by the Company and its Affiliates
(including his service as a director of the Company and its Affiliates) and/or
the Executive’s termination or resignation therefrom.  However, nothing in this
Release and Waiver shall constitute a release of any Claims of the Executive (or
other Executive Releasors) that may arise under Section 8(c) (relating to
indemnification against certain claims), Section 9(d) (relating to payments on
employment termination), or Exhibit B (relating to certain tax payments of the
Agreement).

 

For purposes of this Release and Waiver, the terms set forth below shall have
the following meanings:

 

(a)           The term “Agreement” shall include the Agreement and the Exhibits
thereto, and including the plans and arrangements under which the Executive is
entitled to benefits in accordance with the Agreement and the Exhibits.

 

(b)           The term “Claims” shall include (except for claims for breach of
the Agreement) any and all rights, claims, demands, debts, dues, sums of money,
accounts, attorneys’ fees, complaints, judgments, executions, actions and causes
of action of any nature whatsoever, known or unknown, cognizable at law or
equity, and shall include, without limitation, claims arising under (or alleged
to have arisen under) (i) the Age Discrimination in Employment Act of 1967, as
amended; (ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) The
Civil Rights Act of 1991; (iv) Section 1981 through 1988 of Title 42 of the
United States Code, as amended; (v) the Employee Retirement Income Security Act
of 1974, as amended; (vi) The Immigration Reform Control Act, as amended;
(vii) The Americans with Disabilities Act of 1990, as amended; (viii) The
National Labor Relations Act, as amended; (ix) The Fair Labor Standards Act, as
amended; (x) The Occupational Safety and Health Act, as amended; (xi) The Family
and Medical Leave Act of 1993; (xii) the Sarbanes-Oxley Act; (xiii) the federal
Worker Adjustment and Retraining Notification Act and any similar state laws;
(xiv) any state antidiscrimination law; (xv) any state or local wage and hour
law; (xvi) any other local, state or federal law, regulation or ordinance;
(xvii) any whistleblower law; (xviii) any public policy, contract, tort, or
common law; or (xix) any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in

 

47

--------------------------------------------------------------------------------


 

these matters.  (Executive specifically releases any claim based on any
amendment to the laws referenced, whenever such amendment was enacted, and
specifically releases any claim under the Lily Ledbetter Fair Pay Act and any
new laws enacted after January 1, 2009.  Executive does not, however, release
any claim which the statute provides may not be released under any
circumstances.)

 

(c)           The term “Company Releasees” shall include the Company and its
Affiliates (as defined in the Agreement), and their officers, directors,
trustees, members, representatives, agents, employees, shareholders, partners,
attorneys, assigns, administrators and fiduciaries under any employee benefit
plan of the Company and its Affiliates, and insurers, and their predecessors and
successors.

 

(d)           The term “Executive Releasors” shall include the Executive, and
his family, heirs, executors, representatives, agents, insurers, administrators,
successors, assigns, and any other person claiming through the Executive.

 

2.  The following provisions are applicable to and made a part of the Agreement
and this Release and Waiver:

 

(a)           This Release and Waiver shall be executed not earlier than the
Executive’s Termination Date (as defined in the Agreement).  By this Release and
Waiver, the Executive Releasors do not release or waive any right or claim which
they may have under the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act, which arises after the date of execution
of this Release and Waiver.

 

(b)           In exchange for this Release and Waiver, the Executive hereby
acknowledges that he has received separate consideration beyond that to which he
is otherwise entitled under the Company’s policy or applicable law.

 

(c)           The Company hereby expressly advises the Executive to consult with
an attorney of his choosing prior to executing this Release and Waiver.

 

(d)           The Executive has twenty-one (21) days from the date of
presentment to consider whether or not to execute this Release and Waiver.  In
the event of such execution, the Executive has a further period of seven
(7) days from the date of said execution in which to revoke said execution. 
This Release and Waiver will not become effective until expiration of such
revocation period.

 

(e)           This Release and Waiver, and the commitments and obligations of
all parties under Section 9(d) of the Agreement:

 

(i)  shall become final and binding immediately following the expiration of the
Executive’s right to revoke the execution of this Release and Waiver in
accordance with paragraph 2(d) of this Exhibit C;

 

(ii)  shall not become final and binding until the expiration of such right to
revoke; and

 

48

--------------------------------------------------------------------------------


 

(iii)  shall not become final and binding if the Executive revokes such
execution.

 

3.  The Executive hereby acknowledges that he has carefully read and understands
the terms of this Release and Waiver and each of his rights as set forth
therein.

 

 

 

 

 

 

 

Executive

 

 

 

 

 

 

Date:

 

 

 

State of

 

 

 

County of

 

 

 

Subscribed Before Me This

 

 

       Day of                   ,         .

 

 

 

 

 

 

 

 

Notary Public

 

 

 

49

--------------------------------------------------------------------------------